Citation Nr: 1336547	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder, to include ulcers.

2.  Entitlement to service connection for a stomach disorder, to include ulcers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In July 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for a stomach disorder, to include ulcers, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1978 decision, the RO denied the Veteran's claim of entitlement to service connection for a stomach disorder; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the November 1978 decision raises a reasonable possibility of substantiating the claim of service connection for a stomach disorder, to include ulcers. 



CONCLUSIONS OF LAW

1.  The November 1978 RO decision that denied the Veteran's claim of entitlement to service connection for a stomach disorder is final.  38 U.S.C. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

2.  New and material evidence sufficient to reopen the claim of service connection for service connection for a stomach disorder, to include ulcers, has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in July 2011.  The Board specifically instructed the Appeals Management Center (AMC)/RO to send the Veteran an updated notification letter accordance with Kent v. Nicholson, provide him with a VA 21-4142 release to obtain treatment records, obtain any outstanding records identified by the Veteran, and to readjudicate the claim.  Subsequently, the AMC sent the Veteran a letter in October 2011 which complied with the requirements of Kent and included a VA 21-4142 release to obtain treatment records.  Additionally, outstanding VA treatment records were associated with the claims folder, and the claim was readjudicated in an April 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue of whether new and material evidence has been received to reopen the claim for service connection and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Claim to Reopen 

In a November 1978 decision, the RO denied service connection for service connection for a stomach disorder.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The November 1978 decision is final because the Veteran did not file a timely appeal with respect to the decision.  38 U.S.C. § 4005 (c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1978).

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In the November 1978 decision, the RO denied the Veteran's service connection claim due to a lack of evidence showing in-service incurrence or aggravation of a stomach disorder, manifestation of a stomach disorder to a degree of 10 percent within one year from his separation form service, and existence of a current disorder.

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and the Veteran's statements.  The Veteran's service treatment record showed that in April 1975 the Veteran was seen for an upset stomach.  Additionally, there were statements from the Veteran indicating that the onset of his current stomach problems were in service.  

The Board finds that the evidence received since the last final decision raises a reasonable possibility of substantiating the claim.  The pertinent new evidence consists of VA treatment records dated during the pendency of the appeal showing an assessment of abdominal pain identified as possible gastritis, and constipation in November 2008.  As evidence of a current disorder was one of the bases of the initial denial of service connection, the Board finds that the VA treatment record showing a current stomach disorder is sufficient evidence to reopen the claim.  Because the Court has set forth a low threshold to reopen claims and based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim for service connection for a stomach disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted. 



ORDER

New and material evidence to reopen the claim of service connection for a stomach disorder, to include ulcers, has been received; to this limited extent, the appeal is granted.


REMAND

Having reopened the claim for service connection for a stomach disorder, to include ulcers, the Board finds that the evidence of record is insufficient to determine whether service connection is warranted.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that he has a current stomach disorder which had its onset during active service.  As outlined above, service treatment records confirm that he was seen for an upset stomach in April 1975, and a November 2008  VA treatment record shows that he was treated for abdominal pain identified as possible gastritis, and constipation.  Additionally, the Board notes that the Veteran is competent to state that he has had stomach problems ever since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a)).  Therefore, on remand, the Veteran must be afforded an examination to determine the nature and etiology of any current stomach disorder, specifically taking into account all of the evidence of record including the Veteran's competent statements as to having had problems since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the nature and etiology of any current stomach disorder, to include ulcers.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current stomach disorder, to include ulcers, related to service, to include the documented complaints related to an upset stomach during service.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's statements of having had stomach pain ever since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


